DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 1 has been amended.  Claims 5, 6, 10, 14, 17, 18, 26-28 and 30-72 have been cancelled.  No claims are newly added.  Accordingly, claims 1-4, 7-9, 11-13, 15, 16, 19-25, 29 and 73 remain pending in the application.  

Election/Restrictions
Applicant’s election of the bactericide species “bioactive bacteriophages” in the reply filed on 8/2/2021 is acknowledged. 
However, after further consideration, the election of species requirement is hereby withdrawn.
Accordingly, claims 1-4, 7-9, 11-13, 15, 16, 19-25, 29 and 73 are currently under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 or 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement (MPEP 2163.05(I)(A)).
The disclosure of the prior-filed applications, Application Nos. 62/490,291 and PCT/IB2018/052880, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed applications do not contain support for the claimed medical device of claim 73.  The claim is missing the essential element, a plasma polymer layer coating the surface of the substrate, wherein said plasma layer is between and bound to the substrate and the bactericide layer.  MPEP 2163.05(I)(A) states, “Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention.” Throughout the respective disclosures, a plasma polymer layer is a required/essential element. Also, said disclosures explain that “modifying surfaces with plasma is considered as one of the most efficient methods through which we can trigger and enhance surface immobilization through functional group grafting or deposition of a new functional layer” and that the “present invention proposes a method of treating a substrate with a plasma and subsequent immobilization of phages or phage-derived proteins on the surface”.  Thus, said Claim 73 is afforded an effective filing date of 10/18/2019.

Information Disclosure Statement
	The IDS’s filed 2/24/2021 and 8/2/2021 have been considered. Signed copies are enclosed herewith.

Claim Objections
Claim 4 is objected to because of the following informalities: 
“antibiotics” is recited twice in the Markush group; 
The articles “a” and “an” in line 3 of the claim should be deleted; and
“CNS” in line 5 of the claim should be written in its expanded form. 
Claim 73 is objected to because of the following informalities:  the word “and” should be added at the end of line 2 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation, “the bactericide layer further includes a bioactive agent selected from the group consisting of antibiotics, a cell adhesion promoting agents, an antithrombic factors, antiseptics, anti-infectives, antibiotics, pain relievers, antibacterials, ....”.  Claim 4 depends from claim 1 which sets out “a bactericide layer”.  The bactericide layer does not require any specific bactericide, however antibiotics and antibacterials are bactericidal and thus are encompassed in the scope of claim 1.  Claim 4 is indefinite because it is unclear if the claim is attempting to further limit the bactericide of claim 1 or if the claim is attempting to require an additional bioactive which may or may not have bactericidal properties.    
Claim 9 recites the limitation "The medical device as defined in any one of claims 1 to 8" in the 1st line of the claim.  There is insufficient antecedent basis for this limitation in the claim because claims 5 and 6, from which the claim can depend, have been cancelled.
Claim 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a plasma polymer layer coating the surface of the substrate, wherein said plasma layer is between and bound to the substrate and the bactericide layer.  Throughout the specification, a plasma polymer layer is a required/essential element (see, e.g., Abstract; [0022], [0038], [0042], [0044], [0054], and [0143]; Figs. 5A-5F; Examples). Also, the instant specification explains that “modifying surfaces with plasma is considered as one of the most efficient methods through which we can trigger and .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4, 7-9, 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bilek et al. (WO 2009/015420 A1, Feb. 5, 2009, hereafter as “Bilek”).
The instant claims are drawn to a medical device, the medical device comprising: a substrate defining a surface; a plasma polymer layer bound to and coating the surface; and a bactericide layer bound to the plasma polymer layer, the plasma polymer layer being between the substrate and the bactericide layer.
Regarding instant claims 1 and 4, Bilek teaches devices coated with a plasma polymer and biological molecules and methods of coating said devices, wherein said plasma polymer layer is bound to the substrate and the biological molecules (abstract). The biological molecules encompass any molecules that are derived from a biological source including antibacterial (bactericidal) agents (p.15, 1. 11 - p.16, 1. 10).  Bilek teaches said devices include medical devices such as a stent, prosthesis, artificial organs, and other implantable devices (p.17, 1. 5-9).  
Bilek is silent to an embodiment combining all of the claimed elements.  
However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed elements with a reasonable expectation of success because Bilek teaches each component as suitable for the intended purpose of functionalizing substrates.  A skilled artisan would have been motivated to select an antibacterial agent to functionalize a medical device in order to reduce the risk of post-surgical infection.  
claims 7 and 8, Bilek teaches that the devices may comprise a variety of materials such as metal (titanium, gold, silver, platinum, cobalt, etc.; see abstract; claims 7-8), polymer, composite, or ceramic (abstract; p.4, 13-14). 
Regarding instant claim 9, Bilek teaches that the plasma polymer layer has a thickness between 0.5 nm and 1000 nm, most preferably between about 10 nm and about 100 nm (p.19, 1. 15-19).
Regarding instant claim 13, Bilek teaches that the plasma polymer layer is covalently bound to the biological molecules (abstract).
 Regarding instant claim 29, Bilek teaches medical devices including a stent, prosthesis, an artificial joint, a pacemaker, artificial organs, and other implantable devices (p.17, 1. 5-9). 
Thus, the teachings of Bilek render the instant claims prima facie obvious.

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Shikani et al. (US 2016/0022595 A1, Jan. 28, 2016, hereafter as “Shikani”).
	The instant claim is drawn to a medical device, the medical device comprising: a substrate defining a surface; a bactericide layer sprayed on the surface, the bactericide layer containing microencapsulated bacteriophages.
	Shikani teaches delivering bacteriophages (phages) locally to treat bacterial infection in chronic rhinosinusitis ([0030]).  Shikani teaches phage-releasing vehicles including a polymer-coated stent (medical device having a surface/substrate) ([0036]).  Shikani further teaches that the phage is encapsulated in a biodegradable polymer ([0147]; Figs. 3 and 4).  Shikani also teaches that the active ingredient is in the form of particles having an average size ranging from 0.05 to 15 microns ([0047]).

	However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed elements with a reasonable expectation of success because Shikani teaches each component as suitable for the intended purpose of delivering bacteriophages locally to treat a bacterial infection.  
	It is noted that claim 73 is deemed product-by-process claims due to the limitation, “sprayed on the surface” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  While Shikani does not explicitly teach the limitation “bactericide layer sprayed on the surface”, Shikani teaches a polymer-coated stent.  Spraying a bactericide layer onto a surface would result in a coated surface.  Thus, the product of Shikani is structurally the same or similar as that of the claimed product.
	Thus, the teachings of Shikani render the instant claim prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 73 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,849,944 B2 in view of Katsarava et al. (US 2016/0375139 A1, Dec. 29, 2016, hereafter as “Katsarava”). 

The patented claims are drawn to a composition comprising: polymer microcapsules; active bacteriophages encapsulated in the polymer microcapsules; wherein the polymer microcapsules include an amino-acid based polymer; wherein the active bacteriophages are adsorbed on inorganic particles encapsulated in the polymer microcapsules, the inorganic particles including particles of at least one salt selected from the group consisting of CaCO3, Ca3(PO4)2, MgCO3, and Mg3(PO4)2.
The patented claims do not include a medical device, the medical device comprising a substrate defining a surface, a bactericide layer sprayed on the surface.
Katsarava teaches medical devices/implants comprising a coating, wherein said coating comprises a polymer and a bacteriophage for the purpose of treating a bacterial infection or potential infection in a controlled manner ([0005]-[0006], [0301]-[0303], [0306], [0329] and [0524]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bacteriophage composition of Katsarava with the patented bacteriophage composition to produce a medical device comprising the patented bacteriophage composition with a reasonable expectation of success because Katsarava teaches coating a bacteriophage composition onto a medical device is effective in treating bacterial infections or potential infections in a controlled manner.  
	Thus, the instant claim is unpatentable over the patented claims in view of Katsarava.

Allowable Subject Matter
Claims 2, 3, 11, 12, 15, 16, 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or reasonably suggest a medical device, the medical device comprising: a substrate defining a surface; a plasma polymer layer bound to and coating the surface; and a bactericide layer bound to the plasma polymer layer, the plasma polymer layer being between the substrate and the bactericide layer; wherein the bactericide layer includes a) bioactive bacteriophages (claim 2) or b) bacteriophage related products selected from the group consisting of endolysins, lysostaphins, phage proteins, phage enzymatic formulations, and combinations thereof (claim 3).
The closest prior art, Bilek and Katsarava, are discussed above.  
Bilek teaches medical devices comprising a bactericidal (antibacterial) coating, the bactericidal coating bound to a plasma polymer layer, the plasma polymer layer bound to the surface of the medical device.  Bilek, however, is silent to bacteriophages or the claimed bacteriophage related products.
Katsarava teaches medical devices/implants comprising a coating, wherein said coating comprises a polymer and a bacteriophage for the purpose of treating a bacterial infection or potential infection in a controlled manner.  Katsarava, however, is silent to a plasma polymer layer.


Conclusion
All claims have been rejected/objected to; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617